IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,856


EX PARTE ANTONIO MORA CHAVEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23341-86 IN THE 86TH DISTRICT COURT

FROM KAUFMAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to fifty years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Chavez v. State, No. 05-05-01590-CR (Tex. App.-Dallas, delivered December 7, 2006). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to inform him of his right to file a pro se
petition for discretionary review.  The trial court recommends that relief be granted.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Fifth Court
of Appeals in Cause No. 05-05-01590-CR that affirmed his conviction in Case No. 23341-86 from
the 86th Judicial District Court of Kaufman County.  Applicant shall file his petition for discretionary
review with the Fifth Court of Appeals within 30 days of the date on which this Court's mandate
issues.

Delivered: March 5, 2008
Do not publish